
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 625
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Fattah submitted
			 the following resolution; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Honoring the members of the United States
		  Armed Forces who served in Vietnam.
	
	
		Whereas Congress has played a significant role in
			 addressing various legacy issues of the Vietnam War; and
		Whereas by the end of United States military involvement
			 in Vietnam in 1973, more than 3,000,000 United States citizens served in the
			 war, with almost 58,000 killed, more than 1,000 missing in action, and over
			 150,000 seriously wounded: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes and remembers the valiant
			 sacrifices of members of the United States Armed Forces killed in action,
			 missing in action, or prisoners of war;
			(2)encourages the Philadelphia VA Medical
			 Center to establish an advisory committee to consider whether the name of the
			 hospital should be changed to recognize the efforts of an individual or group
			 of veterans in the service of the United States;
			(3)supports the
			 inclusion of diverse stakeholders, including veteran service organizations,
			 community organizations, patients served by the hospital, and other
			 stakeholders in the advisory committee;
			(4)believes the
			 actions and commendations of specific individuals, including Corporal Michael
			 Joseph Crescenz, should be appropriately considered by the advisory committee;
			 and
			(5)seeks any
			 recommendations that the advisory committee may develop in order to inform
			 Congressional deliberations about changing the name of the Philadelphia VA
			 Medical Center or otherwise recognizing the service of Philadelphia area
			 veterans.
			
